Citation Nr: 1537241	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  05-32 284	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for dizziness, to include as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This matter was before the Board in March 2009, August 2010, and April 2014.  For the sake of clarity the Board will provide a brief overview of the claim's lengthy procedural history.  

A March 2009 Board decision remanded the claim for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, an August 2010 Board decision remanded the claim for to afford the Veteran an opportunity to testify at a hearing at the RO in Montgomery, Alabama.  That hearing was conducted before the undersigned in June 2012.  In an October 2012 decision, the Board denied entitlement service connection for dizziness, to include as secondary to a bilateral hearing loss disability.  

The Veteran timely appealed the October 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2013 Order of the Court vacated the October 2012 Board decision and remanded the case to the Board for readjudication.

In April 2014, the Board remanded the claim for additional development.  The matter is again before the Board.  While the Board regrets the additional delay, unfortunately, there has not been substantial compliance with the Board's April 2014 remand directives.  Therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Initially, the Board notes that the development requested in the Board's April 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

The April 2014 remand directed the AOJ to: 1) contact the Veteran and afford him an opportunity to identify or submit additional evidence; 2) undertake reasonable efforts to obtain any named records; 3) schedule the Veteran for a VA examination to determine the etiology of any disability manifested by dizziness; and 4) readjudicate the claim.  In November 2014, the Veteran was provided a post-remand duty to assist letter that included a VA Form 21-4142.  In March 2015, the Veteran returned a partially completed VA Form 21-4142; however, it did not identify provider information or contain the Veteran's signature.  A subsequent March 2015 VA memorandum noted that the medical record release was rejected because it did not meet the criteria for action.  There is no indication that this notice was sent to the Veteran or that he was otherwise informed that his VA Form 21-4142 had been rejected by VA and would not be acted upon.  Additionally, the claims file contains no evidence that the AOJ scheduled the Veteran for a VA examination or that his claim was readjudicated prior to returning it to the Board.  Accordingly, another remand is warranted to ensure the development directed in the April 2014 remand is completed.   

Lastly, the record indicates that there are outstanding VA treatment records.  Specifically, a March 2015 rating decision, which denied the Veteran's petition to reopen his claim for bilateral hearing loss, noted that VA medical records through March 30, 2015 had been considered.  However, the referenced VA treatment records have not been associated with the record.  Specifically, the most recent VA treatment record is dated in March 2008.  Accordingly, on remand any outstanding VA treatment should be obtained and associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim).
Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from March 2008 to the present.  All attempts to obtain these records must be documented in the claims file.  The efforts to obtain these records must continue until it is determined that they are unavailable or that further efforts to obtain them would be futile.  If the treatment records cannot be obtained a formal finding of unavailability must be made and the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (2015).

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to any disability on appeal.  If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should so notified.  Any such notification should be properly documented in the claims file.

3.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Thereafter, schedule the Veteran for a VA examination to ascertain the etiology of any disability manifested by dizziness or vertigo.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All necessary tests or studies must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  The examiner should clearly indicate whether the Veteran currently has or ever had a disability manifested by dizziness or vertigo during the pendency of the appeal.  Any such disability should be separately diagnosed and indicated in the examination report. 

In rendering the above requested opinion, the examiner should address and reconcile his or her opinion with VA treatment records noting that the Veteran's reports of dizziness and VA diagnoses of vertigo and Meniere's syndrome.  

b.  For each diagnosed disability, the examiner should opine: 

i.  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that it had its onset in, is etiologically related to, or was aggravated by active service.

ii.  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that it is etiologically related to the acoustic trauma, which was the basis for the grant of service connection for tinnitus.

In rendering the above requested opinions, the examiner should address the March 1971 report of medical history indicating that the Veteran reported previously or currently experiencing every listed condition, to include dizziness or fainting spells.

iii.  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that it is caused by or aggravated by the Veteran's service-connected tinnitus. 

iv.  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that it is caused or aggravated by the Veteran's claimed hearing loss.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for each opinion or conclusion.  If the examiner determines that a decision cannot be made without resort to mere speculation, the examiner should explain why.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




